Matter of Palazzolo v Giresi-Palazzolo (2016 NY Slip Op 02833)





Matter of Palazzolo v Giresi-Palazzolo


2016 NY Slip Op 02833


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2015-02867
 (Docket No. V-25964-12)

[*1]In the Matter of Matteo Palazzolo, appellant,
vMimma Giresi-Palazzolo, respondent.


Zvi Ostrin, New York, NY, for appellant.
Anthony Augustus, Jamaica, NY, for respondent.
Helene M. Greenberg, Elmsford, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Anne-Marie Jolly, J.), dated March 26, 2015. The order, in effect, after a hearing, dismissed a violation petition.
ORDERED that the order is affirmed, without costs or disbursements.
The father commenced this violation proceeding pursuant to Family Court Act article 6 against the mother, alleging that she violated a prior court order directing her to enroll the subject children in therapy. At a hearing, the mother testified that on the day of the prior court order, she schcduled an intake appointment for the children. She subsequently had the children complete their intake appointment, and scheduled the children's first therapy session. However, the mother asserted that the children, who were teenagers, adamantly refused to attend the therapy appointment.
To establish a willful violation of a Family Court order, the petitioner has the burden of proving his or her case by clear and convincing evidence (see Matter of Cobane v Cobane, 57 AD3d 1320, 1322-1323; Matter of Blaize F., 48 AD3d 1007, 1008). Under the facts of this case, the Family Court properly found that the father failed to establish by clear and convincing evidence that the mother wilfully violated the Family Court order to have the subject children attend therapy. Accordingly, the Family Court properly dismissed the violation petition.
BALKIN, J.P., ROMAN, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court